HODGES, J.
This is the second appeal in this case. The former was by the present appellee, and is reported in 122 S. W. 605. The case was reversed and remanded for errors in the charge of the court, and upon another trial the plaintiff in the suit recovered a judgment against the appellant for damages for negligently causing the death of her husband. From that judgment the railway company now appeals.
The appellee is the widow of Charles Lewis, who was killed while in the employ of the appellant and while working in its repair shops at Marshall, Tex. Lewis, it seems, was the head of a gang of three other em-ployés whose duty it was to bring into the shops engine pilots and material for the carpenters to use in their work of repairing engines. For the purpose of bringing in pilots he was furnished with a two-wheeled vehicle upon which the pilots were loaded and carried into the shops and unloaded at places where they were to be used in replacing old ones taken from the engines. According to the testimony of witnesses who were present at the time Lewis was injured, 'Lewis and his gang had carried a pilot from the yards into the shop, and when they reached the place where it was to be unloaded the deceased told one of the men to pull it off. This direction not being obeyed, Lewis himself stepped upon the wheel of the vehicle and attempted to pull the pilot over toward him. A second effort was necessary, and when the pilot came over it fell on Lewis, causing the injuries resulting in his death. It appears that, as Lewis stepped back in order to get out of the way of the pilot, he put his foot on an iron bolt an inch in diameter and about 18 inches long, which was lying on the floor at that place. The bolt rolled, or slipped, and caused Lewis to lose his balance and fall, and the pilot fell on him. It is shown by the testimony that this method of unloading pilots was one which had been used for some time, but appears to have been one which the employes themselves adopted.
The negligence relied on as the basis of the right of recoyery was in allowing the bolt on which Lewis slipped to remain on the floor at that place; in other words, in not furnishing a safe place in which to work. We shall not undertake to discuss any of the issues presented on this appeal, except that which relates to the sufficiency of the evidence to show liability on the part of the appellant. It is a well-established rule that the master is not liable for injuries to the servant resulting from such dangers as form a part of the ordinary incidents of the business in which the servant is engaged, or from those of which fie knows, or by the exercise of ordinary circumspection could know. The building in which Lewis was employed to work was appellant’s repair shop, a place where engines were repaired, where old pilots were taken off and new ones put on. For the purpose of carrying on this work, carpenters and other employés were engaged in performing the various duties necessary in the same building. It was a part of the duty of Lewis and his gang of men to supply these carpenters with the material which they were to use in the prosecution of their work. It is shown that the floor of the shop was made of concrete and was constantly littered with the rubbish and debris which naturally accumulated from the prosecution of that class of work, and that it was the duty of Lewis and his men to remove this rubbish at stated intervals. The testimony shows that Lewis was injured late in the evening on Monday, and that the shop had been cleaned up and all rubbish removed from the floor on the Saturday evening preceding the date of the injury, after work hours. It is also shown that it was common for those cleaning up the premises to find bolts and other things scattered upon the floor, left ther.e by the workmen. It thus appears that the littering of the floor with bolts was one of the ordinary occurrences of which Lewis must have known. There is nothing inherently dangerous in an iron bolt of that size lying upon a concrete floor, or at most the danger, if any, is not so obvious and imminent as to make it the duty of the master to see that it is not permitted to remain there for any length of time. 'Such an object is easily discovered and avoided if necessary to safety. Nothing in the testimony indicates that any injury would likely have resulted from this bolt’s being where-it was, except that which did .occur. There-were three ways in which the deceased and' his associates might have unloaded the pi*1088lot: One was by using a crane situated, in the building, which would have placed this particular pilot within 12 or 13 feet of where It was wanted; another, by raising the tongue of the truck upon which the pilot was loaded, and by that means dumping it off; and, the third, that which was adopted by Lewis. The last was unquestionably the most dangerous of all, while somewhat more expeditious. But Lewis was not required to use it. It was a method of his own selection. In unloading in this manner, the safety of the servant depended upon his ability to get out of the way of the falling pilot before it struck him. If from any cause he failed serious injury must have been inevitable. No one knows whether Lewis saw the bolt lying on the floor or not; but, conceding that he did not, it is clear that by even a casual glance he could have seen it. He was ■ undertaking a dangerous method of doing his work. To insure his safety the floor must have been clear of all obstacles likely to interfere with his getting out of the way of the pilot. He knew that carpenters were at work, and that the floor was probably incumbered with rubbish. Under these circumstances, it seems that common prudence would have suggested that he make the necessary observations to protect himself against the very danger which he incurred. One of the witnesses testified that in his opinion this bolt was left where it was by the carpenter who took off the old pilot which this one was to replace.
•We think the reasoning of the Supreme Court in the case of Railway Co. v. Hynson, 101 Tex. 543, 100 S. W. 929, peculiarly applicable to this case, and upon the principle discussed in that case we think the judgment of the trial court should be reversed, and judgment here rendered in favor of the appellant, and it is, accordingly, done.